DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 October 2021 has been entered. 
 
Response to Amendment
In the amendment dated 05 October 2021, the following occurred:
claims 1, 4, 8, 11, 15, and 18 were amended.
Claims 1-20 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 2003/0191669 A1), hereinafter Fitzgerald, in view of Connely, IV et al. (US 2018/0121843 A1), hereinafter Connely, further in view of Perez et al. (US 2016/0285876 A1), hereinafter Perez.

Claims 1, 8, and 15:
Fitzgerald discloses:
(claim 1)  
(claim 8)  An apparatus comprising at least one processor, at least one communications interface, and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least:
Figures 1 and 2 and [0018]-[0019] and [0025]-[0026]. The abstract discloses the use of processors, with [0019] specifically disclosing the hardware and software of the invention being implemented via computer systems and servers, which can be assumed to contain basic computer components, such as a processor, memory, and code/instructions stored on the memory. [0018] and [0025]-[0026] disclose “portals” which can be understood to be equivalent to an interface. 
(claim 15)  A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer program code instructions, when executed by a processor of a computing entity, are configured to cause the computing entity to:
See previous citation.
receiving, by a central computing entity, an encrypted request for performance of a back-end function, wherein the encrypted request is generated by a corresponding practice management system 
Figure 3 and [0028], step 303 disclosing a request for encounter related information and step 315 disclosing a request to schedule a visit. These requests are associated with a particular provider and system, such as indicated in [0028] and [0029], such as a hospital, clinic, physician, or payer. [0025] discloses encryption and decryption of the data of the application. Additionally, [0038] discloses an interface (i.e. interactive user interface) that can be accessed via portals by participants, such as healthcare providers, payers, patients, employers, etc…, wherein the portals “provide the functions these entities respectively require,” with each portal representing a practice management system of each respective entity. [0020] discloses a “historian unit” which tracks data changes (such as those associated with a back-end function) by recording, for example, source and identity of the author of the changes, where sources include healthcare providers, healthcare payer institutions, consumers, employers, and government agencies. This is further shown in [0025], disclosing a specific example wherein an audit trail identifying access is kept to maintain HIPAA compliance. Thus, identification of the source and identity of the author as in [0020] corresponds to identification of a practice management system and interface as in [0038]. Figure 4, and [0030], for example, show display elements of a user interface. Additionally, Connely discloses a plurality of practice management systems, such as in [0007] discussing interacting seamlessly with provider EHR 
based at least in part on the encrypted request, generating, by the central computing entity, a trigger indication that comprises patient identifying data 
Figure 3 and [0028], step 303 disclosing receiving patient identification information, which is then used to acquire information.
processing the trigger indication using a program code module corresponding to the back-end function and operating on the central computing entity to generate a response;
Figure 3 and [0028], step 309 disclosing collating requested encounter information (i.e. a response) for the patient identified.
converting, by the central computing entity and based at least in part on the data identifying the generating practice management system and the interactive user interface within the encrypted request, the response into a notification in a format corresponding to the interactive user interface generated by the corresponding practice management system to configure at least a portion of the notification for insertion into the interactive user interface with the one or more display elements generated by the corresponding practice management system in a format corresponding to the corresponding practice management system; and
Figure 3 and [0029], step 311 disclosing processing the collated encounter information to be suitable for presentation to a patient, including a scrollable display image or a composite multi-window display image. [0026], for [0029] by the phrase “suitable for presentation.” Figure 4, and [0030], for example, show display elements of a user interface. [0025] discloses encryption and decryption of the data of the application. Additionally, Connely discloses providing a response notification in an interface, such as in [0121]-[0123] (see motivation to combine below).

Figure 3 and [0029], step 311 disclosing generating a display image showing the information, further including a printable report. Additionally, Connely discloses providing a response notification in an interface, such as in [0121]-[0123] (see motivation to combine below). Figure 4, and [0030], for example, show display elements of a user interface.

While Fitzgerald does disclose a trigger indication comprising patient identifying data, Fitzgerald does not explicitly disclose “based at least in part on the encrypted request, generating, by the central computing entity, a trigger indication that comprises patient identifying and data identifying the corresponding practice management system.” However, Connely does disclose this limitation, specifically:
receiving, by a central computing entity, an encrypted request for performance of a back-end function, wherein the encrypted request is generated by a corresponding practice management system of a plurality of practice management systems in communication with the central computing entity, and wherein the encrypted request is associated with a provider accessing an interactive user interface generated by the corresponding practice management system;
[0007] discloses a system connecting disparate systems which interacts seamlessly with provider EHR systems and insurance company data analytics systems.
based at least in part on the encrypted request, generating, by the central computing entity, a trigger indication that comprises patient identifying data and data identifying the corresponding practice management system;
[0118] discloses the Sensor (see [0048]) recognizing accessing an EHR as a trigger event, and the Sensor further transmitting healthcare information, a patient identifier, and an identifier relating to the user accessing the EHR (i.e. data identifying the practice management system) to Hive (see [0049]). Also see [0120]-[0121].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, apparatus, and computer program product as disclosed by Fitzgerald with the above limitation as disclosed by Connely.
Fitzgerald in order to “allow for the transmitted healthcare information to be easily associated and connected with other relevant events, triggers, and context” (Connely:  [0118]) and to “[interact] seamlessly with provider EHR systems and insurance company data analytics systems…” (Connely:  [0007]).

While Fitzgerald does disclose providing the notification, and even discloses encryption of data, Fitzgerald does not explicitly disclose the step of “encrypting…the notification.” However, Perez does disclose this limitations, specifically:
encrypting…the notification
[0182] and [0183] the notification is generated and provided, which as at the end of [0184] can include encrypting the notification prior to sending.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, apparatus, and computer program product as disclosed by Fitzgerald with the above limitation as disclosed by Perez.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fitzgerald because “when suitable encryption and decryption techniques are used, personal health information may be shared” (Perez:  [0185]). 

Claims 2, 9, and 16:

accessing data for performing the back-end function by issuing one or more application program interface (API) calls, the one or more API calls issued based at least in part on the practice management system.
[0042] discloses using APIs by participant and system software applications for the back-end function of requesting information so that participants can communicate using their own data formats (i.e. practice management systems).
	
Claims 3, 10, and 17:
Fitzgerald in view of Connely further in view of Perez discloses the system, apparatus, and computer program product of claims 1, 8, and 15, as discussed above. Fitzgerald further discloses:
the trigger indication is generated responsive to user interaction with a provider computing entity as determined by a listener operating on the central computing entity.
[0028] discloses using the trigger indication (request and patient identification) to acquire and collate encounter related information for the patient according to the indication, where the acquiring and collating is performed via the consumer portal server and repository of Figure 2. A further example of the listener is provided in [0029], where a request for a visit by a 

Claims 4, 11, and 18:
Fitzgerald in view of Connely further in view of Perez discloses the system, apparatus, and computer program product of claims 1, 8, and 15, as discussed above. Fitzgerald further discloses:
the back-end function is performed based at least in part on eligibility data associated with the patient, the method further comprising performing an eligibility check using the patient identifying data to determine the eligibility data.
[0029] discloses automatically performing an insurance eligibility verification upon a patient requesting a visit.

Claims 5 and 12:
Fitzgerald in view of Connely further in view of Perez discloses the system and apparatus of claims 1 and 8, as discussed above. 

	While Fitzgerald does disclose security features such as encryptions ([0025]) and receiving patient identification for a request to be fulfilled ([0028]), Fitzgerald does not explicitly disclose “performing an authentication of a provider identified in the trigger indication prior to encrypting the notification.” However, Perez does disclose this limitation, specifically:
performing an authentication of a provider identified in the trigger indication prior to encrypting the notification.
[0176] discloses authentication of a user, which can include a medical professional (i.e. provider), authentication information is verified in [0177], as in [0180] listeners identify messages to report to a user, and in [0182] and [0183] the notification is generated and provided, which as at the end of [0184] can include encrypting the notification prior to sending.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus as disclosed by Fitzgerald with the above limitation as disclosed by Perez.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fitzgerald in order to “authorize users which are to receive notifications” (Perez:  [0171]).

Claims 6 and 13:
Fitzgerald in view of Connely further in view of Perez discloses the system and apparatus of claims 5 and 12, as discussed above. 

	While Fitzgerald does disclose security features such as encryptions ([0025]) and receiving patient identification for a request to be fulfilled ([0028]), Fitzgerald does not explicitly disclose “the notification is encrypted at least in part based on the authentication of the provider.” However, Perez does disclose this limitation, specifically:
the notification is encrypted at least in part based on the authentication of the provider.
[0176] discloses authentication of a user, which can include a medical professional (i.e. provider), authentication information is verified in [0177], as in [0180] listeners identify messages to report to a user, and in [0182] and [0183] the notification is generated and provided, which as at the end of [0184] can include encrypting the notification prior to sending.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus as disclosed by Fitzgerald with the above limitation as disclosed by Perez.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fitzgerald in order to “authorize users which are to receive notifications” (Perez:  [0171]) and because “when suitable encryption and decryption techniques are used, personal health information may be shared” (Perez:  [0185]).

Claims 7, 14, and 20:
Fitzgerald in view of Connely further in view of Perez discloses the system, apparatus, and computer program product of claims 1, 8, and 15, as discussed above. Fitzgerald further discloses:
performing the back-end function comprises requesting and documenting prior authorization for the patient to receive one or more services indicated in the trigger indication.
[0029] discloses a request for a visit by a patient automatically triggering an insurance eligibility verification for the visit and a request for referral by a patient physician.

Claim 19:
Fitzgerald in view of Connely further in view of Perez discloses the computer program product of claim 15, as discussed above. 

	While Fitzgerald does disclose security features such as encryptions ([0025]) and receiving patient identification for a request to be fulfilled ([0028]), Fitzgerald does not explicitly disclose “the computer program code instructions, when executed by the processor of the computing entity, are further configured to cause the computing entity to perform an authentication of a provider identified in the trigger indication prior to encrypting the notification, wherein the notification is encrypted at least in part based on the authentication of the provider.” However, Perez does disclose this limitation, specifically:
the computer program code instructions, when executed by the processor of the computing entity, are further configured to cause the computing entity to perform an authentication of a provider identified in the trigger indication prior to encrypting the notification, wherein the notification is encrypted at least in part based on the authentication of the provider.
[0176] discloses authentication of a user, which can include a medical professional (i.e. provider), authentication information is verified in [0177], as in [0180] listeners identify messages to report to a user, and in [0182] and [0183] the notification is generated and provided, which as at the end of [0184] can include encrypting the notification prior to sending.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program product as disclosed by Fitzgerald with the above limitation as disclosed by Perez.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fitzgerald in order to “authorize users which are to receive notifications” (Perez:  [0171]) and because “when suitable encryption and decryption techniques are used, personal health information may be shared” (Perez:  [0185]).

Response to Arguments
Regarding 103, applicant argues none of the cited references disclose, teach, nor suggest the amended claims. 
Applicant initially argues the examiner has mischaracterized the teachings of Fitzgerald with regard to Fitzgerald teaching "a single, fully-integrated system" as also argued by applicant in the Remarks of 27 August 2021. Applicant argues the present application utilizes a central computing entity to communicate with a plurality of practice management systems. 
The examiner does not see any obvious difference between Fitzgerald and applicant's claimed invention. Applicant's claimed invention itself appears to be an attempt to have a single, fully-integrated system. Nevertheless, Fitzgerald, such as in Figure 1, [0018], [0038], etc... disclose a variety of portals and interfaces with which the system communicates. [0038], for example, discloses a portal and interface for healthcare providers, which in combination with 
Applicant specifically argues Fitzgerald does not teach the limitation of "converting...the response into a notification in a format corresponding to the interactive user interface..." The examiner respectfully disagrees. As cited in the Final Rejection mailed 08 September 2021, [0029] of Fitzgerald discloses this limitation. The examiner considers the broadest reasonable interpretation of "converting into a format corresponding to the user interface" as in applicant's claims to be equivalent to "process to be suitable for presentation to a patient" as in Fitzgerald. 
Applicant additionally argues Fitzgerald does not disclose converting “a response into a notification in a format corresponding to the interactive user interface generated by the corresponding practice management system.”
The examiner respectfully disagrees, as indicated above in the modified rejection. Fitzgerald [0026], for example, discloses presentation of information from multiple sources to a user via a portal (i.e. practice management system), specifically through an application (i.e. user interface), and thereby in a corresponding format. This is addressed in [0029] by the phrase “suitable for presentation.” Additionally, Figure 4, and [0030], for example, show display elements of a user interface.
Applicant further argues Connely and Perez do not remedy the deficiencies of Fitzgerald. However, these arguments center around the above purported mischaracterization of Fitzgerald as well as the proposed claim amendments, which have already been addressed above. Accordingly, the 103 rejection has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached at (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626